Exhibit 10.2

 

LOGO [g241889ex10_2pg001.jpg]    HARRIS CORPORATION   

 

Corporate Headquarters

   1025 W. NASA Blvd.    Melbourne, FL USA 32919

EXECUTION COPY

October 8, 2011

Howard L. Lance

c/o Harris Corporation

1025 West NASA Boulevard

Melbourne, Florida 32919

Dear Howard:

You previously communicated to the Board that you would retire as the Chairman,
President and Chief Executive Officer of Harris Corporation (the “Company”) at
such time as the Board identified a suitable successor Chief Executive Officer
(“CEO”), which has now occurred. Accordingly, this letter (this “Agreement”)
will set forth our mutual understanding as to the rights and obligations of you
and the Company in connection with your retirement. We trust that these
arrangements will provide for a smooth transition of responsibilities to the new
CEO.

In consideration of the mutual promises and agreements set forth below, you and
the Company agree as follows:

1. RETIREMENT AS PRESIDENT AND CHIEF EXECUTIVE OFFICER. Effective as of
October 31, 2011 (the “Retirement Date”), you shall retire as the Company’s
President and Chief Executive Officer and from all other positions that you hold
as an officer or employee of the Company and its affiliates. You agree to
execute such documents and take such actions as may be necessary or desirable to
further effectuate the foregoing.

2. RETIREMENT FROM THE BOARD OF DIRECTORS. You shall continue to serve as the
Non-Executive Chairman of the Board from November 1, 2011 until December 31,
2011, upon which date your retirement from the Board shall become effective. You
agree to execute such documents and take such actions as may be necessary or
desirable to further effectuate the foregoing. During the period in which you
serve as Non-Executive Chairman, you agree to spend sufficient time on Company
matters so as to facilitate an orderly transition of responsibilities to the new
CEO. You will be provided with office space and administrative support during
the period in which you serve as Non-Executive Chairman. During the period in
which you serve as Non-Executive Chairman, you shall be entitled to meeting fees
in accordance with Board policy and a pro-rata portion of the cash retainer for
non-employee Board members.



--------------------------------------------------------------------------------

3. ADVISORY SERVICES. During the period from January 1, 2012 through
December 31, 2012, you shall serve in the role of Special Advisor. During such
period, you agree to spend sufficient time on Company matters so as to
facilitate an orderly transition of responsibilities to the new CEO and the new
Chairman of the Board and to make yourself available up to 25 hours per month to
attend to Company matters as requested. Such services shall be performed on
mutually agreed upon dates and such advisory services shall not unreasonably
interfere with your other business or personal activities. As Special Advisor,
you shall be an independent contractor of the Company and shall not be
considered for any purpose to be an employee or agent of the Company and shall
not have the authority to speak on behalf of or bind the Company.

4. TREATMENT OF COMPENSATION. In exchange for your service obligations described
above, you will receive the following compensation and benefit treatment:

4.1 Payments.

(a) Base Salary; Vacation; COBRA. Through the Retirement Date, you shall
continue to receive (i) your annual base salary at its current rate and (ii) the
same benefits as are provided to you as of the date of this letter, unless
terminated or modified generally. Following your Retirement Date, you shall
receive payment in respect of your accrued and unused vacation in accordance
with the Company’s policies and procedures. Your unused vacation balance is set
forth on Exhibit A hereto. To the extent required by law, you will be offered
the opportunity to receive continuation coverage for yourself and your eligible
dependents under the Company’s medical plan pursuant to the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
following the Retirement Date.

(b) Annual Incentive Plan. You shall be eligible to receive a cash bonus under
the Company’s Annual Incentive Plan, as amended (“AIP”), in respect of the
Company’s 2012 fiscal year, which bonus payment shall be (1) contingent on the
attainment of the applicable AIP performance metrics for fiscal 2012 and
(2) pro-rated for the portion of the 2012 fiscal year which has elapsed as of
the Retirement Date. Any such payment shall be determined and paid in accordance
with the Company’s practices with respect to bonuses under the AIP generally.

(c) Performance Reward Plan. You shall be eligible to receive a bonus under the
Company’s Performance Reward Plan (“PRP”) in respect of the Company’s 2012
fiscal year, which bonus payment shall be (1) contingent on the attainment of
the applicable PRP performance metrics for fiscal 2012 and (2) pro-rated for the
portion of the 2012 fiscal year which has elapsed as of the Retirement Date. Any
such payment shall be determined in and paid in accordance with the Company’s
practices with respect to bonuses under the PRP generally.

(d) Advisory Fees. For your services as Special Advisor, you shall receive
advisory fees at the annual rate of $250,000, payable in substantially equal
monthly installments.

 

2



--------------------------------------------------------------------------------

4.2 Equity Awards.

(a) Vested Options. Each option to purchase Company common stock (or portion of
such an option) which you hold and which is outstanding, vested and exercisable
as of the Retirement Date (collectively, the “Vested Options”) shall,
notwithstanding the terms and conditions applicable to such grants, remain
outstanding for its full remaining term (subject to its earlier exercise and
your compliance with your obligations under Section 5 hereof), notwithstanding
your retirement. Except as modified by this Section 4.2(a), such Vested Options
shall continue to be governed by the terms of the applicable agreements, terms
and conditions and plans (including provisions permitting adjustment of options
in the event of certain corporate events). Each Vested Option is listed on
Exhibit A hereto, along with the number of shares subject thereto, the
applicable per-share exercise price and the expiration date of such option, as
amended pursuant to this Section 4.2(a).

(b) Unvested Options. Each option to purchase Company common stock (or portion
of such an option) which you hold and which is outstanding as of the Retirement
Date, but not vested and exercisable as of such date (collectively, the
“Unvested Options”), shall, notwithstanding the terms and conditions applicable
to such grants, not terminate upon the Retirement Date, but instead shall remain
outstanding and continue to vest as if you had remained employed by the Company,
and thereafter and shall remain outstanding for its full remaining term (subject
to its earlier exercise and your compliance with your obligations under
Section 5 hereof) notwithstanding your retirement. Except as modified by the
provisions of this Section 4.2(b), such Unvested Options shall continue to be
governed by the terms of the applicable agreements, terms and conditions and
plans (including provisions permitting adjustment of options in the event of
certain corporate events). Each Unvested Option is listed on Exhibit A hereto,
along with the number of shares subject thereto, the applicable per-share
exercise price and the expiration date of such option, as amended pursuant to
this Section 4.2(b).

(c) Performance Share Awards. Each Performance Share Award which you hold as of
the Retirement Date shall, notwithstanding the terms and conditions initially
applicable to such grants, remain outstanding and eligible to vest, based on
attainment of the applicable performance metrics. Upon any such vesting, the
number of shares which you receive pursuant to the Performance Share Award shall
be pro-rated for the portion of the performance period occurring through the
Retirement Date. Except as modified by the provisions of this Section 4.2(c),
each such Performance Share Award shall continue to be governed by the terms of
the applicable agreements, terms and conditions and plans (including provisions
permitting adjustment of awards in the event of certain corporate events). Each
Performance Share Award held by you is listed on Exhibit A hereto.

4.3 SERP. You will be entitled to receive your account balance under the Harris
Corporation Supplemental Executive Retirement Plan, as amended (the “SERP”)
following the Retirement Date, which balance shall be paid to you in accordance
with the terms of the SERP and your election thereunder. Your account balance
under the SERP is set forth on Exhibit A hereto.

 

3



--------------------------------------------------------------------------------

4.4 Supplemental Pension Benefit.

(a) Subject to your compliance with your obligations hereunder (including,
without limitation, compliance with your obligations under Section 5 hereof), on
or about each November 1 following the Retirement Date, the Company shall
provide you with a supplemental retirement benefit, in the form of a life
annuity, at an annual rate of $514,745 (the “Annuity”), which Annuity shall be
payable in annual installments for the remainder of your lifetime; provided,
however, that in order to comply with the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), the first payment of the
Annuity shall not be made until May 1, 2012, at which time the Company shall pay
you an aggregate amount of $523,740.82, which represents the annual Annuity
amount plus interest thereon for the period from the Retirement Date until
May 1, 2012.

(b) The Annuity shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, or charge prior to actual
receipt thereof by you. Any attempt so to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge prior to such receipt will be void.

(c) In the event that you are declared incompetent and a conservator or other
person legally charged with the care of your person or estate is appointed, the
Annuity shall be paid to such conservator or other person legally charged with
the care of your person or estate.

(d) The Annuity at all times shall be unfunded and shall be paid solely from the
general assets of the Company. Neither you nor anyone claiming through you shall
have any interest in any particular assets of the Company by reason of the right
to receive a benefit or payment under this Agreement.

(e) You acknowledge that the Annuity, the 401(k) Plan (as defined below) and the
SERP together represent your only entitlement to retirement or pension benefits
from the Company and specifically acknowledge that you are not entitled to
benefits pursuant to the Company’s Supplemental Pension Plan for Howard L.
Lance, as amended (the “SPP”).

4.5 Employee Welfare and 401(k) Benefits. Following the Retirement Date, the
Company shall provide to you all employee benefits due to you under the terms of
the Company’s welfare benefit plans in which you participate as in effect
immediately prior to the Retirement Date. You shall also be entitled to accrued
benefits under the Harris Corporation Retirement Plan (the “401(k) Plan”), which
shall be paid to you in accordance with the terms of the 401(k) Plan. Your
balance under the 401(k) Plan as of September 23, 2011 is set forth on Exhibit A
hereto. In addition, you will be entitled to participate in the Company’s group
medical plan for retired employees, the full cost of which will be borne by you.

4.6 Business Expense Reimbursement. The Company shall reimburse you for all
reasonable travel, entertainment or other expenses incurred by you prior to the
Retirement Date, in accordance with the Company’s expense reimbursement policy.

 

4



--------------------------------------------------------------------------------

4.7 Other Compensation Matters. Notwithstanding anything to the contrary
contained in this Agreement (including the Release set forth in Section 6
hereof), you hereby acknowledge that, in connection with your retirement and
ceasing to be an employee of the Company, you shall not be entitled to receive
from the Company or an affiliate (i) any severance pay or benefits or (ii) any
retiree termination welfare benefits (other than health care continuation
coverage that you may be entitled to elect pursuant to Section 4980B of the Code
and except as provided in Section 4.5), in each case including, but not limited
to any severance pay or benefits pursuant to your employment agreement with the
Company, dated December 19, 2008 (the “Employment Agreement”). Your
participation in all Company perquisites shall cease as of the Retirement Date.
You agree that the Company shall have no obligation to fund or retain funds in
any “rabbi trust” with respect to payments and benefits to you.

5. RESTRICTIVE COVENANTS. Payments to you under Section 4.4 and your ability to
exercise stock options described in Section 4.2(a) and 4.2(b) shall be
conditioned on your continued compliance with the provisions of this Section 5.
In the event of any violation by you of these provisions, no further payments
shall be made under Section 4.4 and the stock options described in
Section 4.2(a) and 4.2(b) shall immediately terminate.

5.1 Non-Competition Provision.

(a) From and after the Retirement Date, you shall not, directly or indirectly
(without the Company’s prior written consent): (i) hold a five percent (5%) or
greater equity (including stock options, whether or not exercisable), voting or
profit participation interest in a “Competitive Enterprise” (as hereinafter
defined), or (ii) associate (including as a director, officer, employee,
partner, consultant, agent or advisor) with a Competitive Enterprise and in
connection with your association engage, or directly or indirectly manage or
supervise personnel engaged, in any activity: (A) that is substantially related
to any activity that you were engaged in with the Company or its affiliates
during the 12 months prior to the Retirement Date, (B) that is substantially
related to any activity for which you had direct or indirect managerial or
supervisory responsibility with the Company or its affiliates during the 12
months prior to the Retirement Date, (C) that calls for the application of
specialized knowledge or skills substantially related to those used by you in
your activities with the Company or its affiliates, or (D) that involves any
customer or business relationship you developed during your employment with the
Company or any of its affiliates.

(b) “Competitive Enterprise” means any business enterprise that either
(i) engages in any activity conducted anywhere in the world which is the same
as, similar to or otherwise competitive with one or more of the following
Company business units: (A) RF Communication, including the U.S. Department of
Defense and International Tactical Communications; (B) Public Safety and
Professional Communications; (C) IT Services; (D) Managed Satellite and
Terrestrial Communications Solutions; (E) Healthcare Solutions; (F) Cyber
Integrated Solutions; (G) Broadcast and New Media Solutions; (H) Civil Programs;
(I) Defense Programs; or (J) National Intelligence Programs (however such units
may be subsequently denominated or reorganized), or (ii) holds a five percent

 

5



--------------------------------------------------------------------------------

(5%) or greater, equity, voting or profit participation interest in any
enterprise that engages in such activity.

(c) Notwithstanding the foregoing, nothing contained in this Section 5.1 shall
prohibit you from associating (including as a director, officer, employee,
partner, consultant, agent or advisor) with a Competitive Enterprise, provided
that you are not engaged or any way involved in, have no direct or indirect
managerial or supervisory authority over, and have no access to confidential or
proprietary information in any way relating to any activities conducted by such
competitive enterprise that competes (in products or services) directly or
indirectly with any of the business units described in Section 5.1(b) above.

5.2 Non-Solicitation Provision. From and after the Retirement Date, you shall
not, in any manner, directly or indirectly (without the prior written consent of
the Company): (i) “Solicit” (as hereinafter defined) any “Customer” (as
hereinafter defined) to transact business with a Competitive Enterprise or to
reduce or refrain from doing any business with the Company, (ii) transact
business with any Customer that would cause you to be engaged in or be
associated with a Competitive Enterprise, (iii) interfere with or damage any
business relationships of the Company or its affiliates, including, but not
limited to, any relationships between the Company and a Customer (as defined
below), (iv) Solicit anyone who is then an employee of the Company (or who was
an employee of the Company within the prior 12 months) to resign from the
Company or to apply for or accept employment with any other business or
enterprise, or (v) Solicit for employment or hire any anyone who is then an
employee of the Company (or who was an employee of the Company within the prior
12 months). For purposes of this Agreement, a “Customer” means any customer or
prospective customer of the Company or its affiliates whose identity became
known to you in connection with your relationship with or employment by the
Company or its affiliates, and “Solicit” means any direct or indirect
communication of any kind, regardless of who initiates it, that in any way
invites, advises, encourages or requests any person to take or refrain from
taking any action.

5.3 Non-Disparagement. You agree that, from and after the Retirement Date, you
will not directly or indirectly (either through your own efforts or through the
efforts of any third person) make or publish, or cause to be made, any
statement, observation or opinion, whether oral or written, that (a) criticizes,
disparages, defames, or otherwise impugns the character, integrity or reputation
of any of the Releasees (as defined in Section 7 hereof) or the Company’s
products or services; or (b) accuses or implies that the Company or any of the
Releasees engaged in any wrongful, unlawful or improper conduct, whether
relating to your employment with the Company (or the termination thereof), the
business or operations of the Company, or otherwise. The Company agrees that it
shall instruct each member of its executive team and each member of its Board of
Directors to not, directly or indirectly (either through such person’s own
efforts or through the efforts of any third person) make or publish, or cause to
be made, any statement, observation or opinion, whether oral or written, to a
third party that (a) criticizes, disparages, defames, or otherwise impugns your
character, integrity or reputation or (b) accuses or implies that you engaged in
any wrongful, unlawful or improper conduct, whether relating to your employment
with the Company (or the termination thereof), the

 

6



--------------------------------------------------------------------------------

business or operations of the Company, or otherwise. The above shall not
preclude you or the Company from providing truthful testimony in response to
legal subpoena or as required by law, provided that the other party is given
notice of such subpoena and that you or the Company, as appropriate, reasonably
cooperates with the other party in any action you or the Company may bring to
limit or restrict the scope of the disclosure.

5.4 Confidentiality. You acknowledge that (i) while employed by the Company, you
have had access to and/or acquired and assisted in the development of
confidential and proprietary information, inventions, and trade secrets relating
to the present and anticipated business and operations of the Company and its
affiliates which is not generally known to the public, including without
limitation: research projects; manufacturing processes; sales and marketing
methods; business opportunities; marketing plans; sales forecasts and product
plans; distributor and customer pricing information; personnel data regarding
employees of the Company and its affiliates, including salaries; and other
information of a similar confidential nature not available to the public
(collectively, “Confidential Information”); and (ii) such Confidential
Information has been disclosed to you in confidence and only for the use of the
Company. You agree that at all times following the Retirement Date, you shall
keep secret and retain in strictest confidence, and shall not use or disclose,
directly or indirectly, any Confidential Information; provided, however, that
nothing in this Agreement shall prevent you from disclosing Confidential
Information (i) that becomes publicly available or (ii) in response to any
subpoena or court order, provided, however, that prior to making any such
disclosure, you shall provide the Company with written notice of the subpoena,
court order or similar legal process sufficiently in advance of such disclosure
to afford the Company a reasonable opportunity to challenge the subpoena, court
order or similar legal process.

5.5 Enforcement. You acknowledge and agree that (i) the business in which the
Company and its affiliates are engaged is intensely competitive, (ii) you have
had access to and developed Confidential Information, (iii) you have had access
to and developed trade secret information as defined by Florida Stat. §
688.002(4), (iv) you have had access to and developed client, customer, vendor,
employee and other important relationships while employed by the Company,
(v) you have, by virtue of your positions with the Company and the business
community, a special and unique set of skills and talents, and (vi) the
covenants set forth in this Section 5 are reasonable and necessary for the
protection and continuity of the business and good will of the Company and its
affiliates, and that, due to the proprietary nature of the business of the
Company and its affiliates, the restrictions set forth in this Agreement are
reasonable as to duration and scope. You further acknowledge and agree that
irreparable injury will result to the Company if you breach such covenants, and
that in the event of your actual or threatened breach of any of these covenants,
the Company will have no adequate remedy at law. You accordingly agree that
(A) in the event of any actual or threatened breach or non-performance by you of
any of the covenants set forth in this Section 5, the Company shall be entitled
to injunctive and other equitable relief, for a period of two (2) years from the
Retirement Date with respect to Sections 5.1 and 5.2 and in perpetuity with
respect to Sections 5.3 and 5.4, from any court of competent jurisdiction,
without the necessity of showing actual monetary damages or the posting of a
bond or other security and (B) in the event of any actual breach of the
covenants set forth in Section 5, no further payments shall

 

7



--------------------------------------------------------------------------------

be made under Section 4.4 and the stock options described in Section 4.2(a) and
4.2(b) shall immediately terminate. Nothing contained herein shall be construed
as prohibiting the Company from pursuing any other remedies available to it for
such breach or threatened breach.

6. RELEASE. You hereby acknowledge that the Company’s obligations under Sections
4.1(b), 4.1(c), 4.1(d), 4.2 and 4.4 hereof are in addition to any payments or
benefits to which you are entitled under law, contract or otherwise and are
contingent upon your timely execution of, and failure to revoke this Agreement,
including the release of claims set forth in this Section 6 (the “Release”). In
the event that you do not timely execute the Agreement, or if you timely revoke
the Agreement as described below, the Company shall have no obligations to you
under Sections 4.1(b), 4.1(c), 4.1(d), 4.2 or 4.4 hereof. For purposes of this
Section 6, “Releasees” include the Company and its affiliated companies and
their officers, directors, shareholders, employees, agents, representatives,
plans, trusts, administrators, fiduciaries, insurance companies, successors, and
assigns.

6.1 You, on behalf of yourself and your personal and legal representatives,
heirs, executors, successors and assigns, hereby acknowledge full and complete
satisfaction of, and fully and forever waive, release, and discharge Releasees
from any and all claims, causes of action, demands, liabilities, damages,
obligations, and debts (collectively referenced as “Claims”), of every kind and
nature, whether known or unknown, suspected or unsuspected, that you hold as of
the date you sign this Agreement, or at any time previously held against any
Releasee, arising out of any matter whatsoever (with the exception of breach of
this Agreement). This release specifically includes, but is not limited to, any
and all Claims:

(a) Arising out of or in any way related to your employment with or separation
from the Company, or any contract or agreement between you and the Company;

(b) Arising under or based on the Equal Pay Act of 1963 (EPA); Title VII of the
Civil Rights Act of 1964, as amended (Title VII); Section 1981 of the Civil
Rights Act of 1866 (42 U.S.C. §1981); the Civil Rights Act of 1991 (42 U.S.C.
§1981a); the Americans with Disabilities Act of 1990, as amended (ADA); the
Family and Medical Leave Act of 1993, as amended (FMLA); the Genetic Information
Nondiscrimination Act of 2008 (GINA); the National Labor Relations Act (NLRA);
the Worker Adjustment and Retraining Notification Act of 1988 (WARN); the
Uniform Services Employment and Reemployment Rights Act (USERRA); the
Rehabilitation Act of 1973; the Occupational Safety and Health Act (OSHA); the
Employee Retirement Income Security Act of 1974 (ERISA) (except claims for
vested benefits, if any, to which you are legally entitled); the False Claims
Act; Title VIII of the Corporate and Criminal Fraud and Accountability Act, as
amended (18 U.S.C. §1514A) (Sarbanes-Oxley Act); the federal Whistleblower
Protection Act and any state whistleblower protection statute(s); and the
Florida Civil Rights Act or any other FEP statute(s) of any state;

(c) Arising under or based on any other federal, state, county or local law,
statute, ordinance, decision, order, policy or regulation prohibiting employment

 

8



--------------------------------------------------------------------------------

discrimination; providing for the payment of wages or benefits (including
overtime and workers’ compensation); or otherwise creating rights or claims for
employees, including, but not limited to, any and all claims alleging breach of
public policy; the implied obligation of good faith and fair dealing; or any
express, implied, oral or written contract, handbook, manual, policy statement
or employment practice, including, but not limited to, the Employment Agreement;
or alleging misrepresentation; defamation; libel; slander; interference with
contractual relations; intentional or negligent infliction of emotional
distress; invasion of privacy; assault; battery; fraud; negligence; harassment;
retaliation; or wrongful discharge; and

(d) Arising under or based on the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended by the Older Workers Benefit Protection Act (“OWBPA”), and
alleging a violation thereof by any Releasee, at any time prior to the date you
sign this Agreement.

6.2 You agree that, except as set forth in this Agreement, you are not entitled
to any payment or benefits from any of the Releasees, including, but not limited
to, any payments or benefits under any plan, program or agreement with any
Releasee, including, but not limited to, the Employment Agreement.

6.3 Nothing contained in this Release shall (i) release any claim that cannot be
waived under applicable law, (ii) release your rights to any benefits under any
employee welfare benefit plan of the Company, the 401(k) Plan or with respect to
the right to elect health care continuation under COBRA, (iii) release any
entitlement to or with respect to indemnification which you may have pursuant to
the Company’s bylaws, any policy of insurance maintained by the Company or
otherwise under law, or (iv) be construed to release your rights under this
Agreement or be construed to prohibit or restrict you in any manner from
bringing appropriate proceedings to enforce this Agreement. You acknowledge that
your execution of this Agreement terminates any claims you previously held to
any and all compensation and employee benefits, other than those specifically
identified in this Agreement.

6.4 By signing this Agreement, you represent that you have not commenced or
joined in any claim, charge, action or proceeding whatsoever against any of the
Releasees arising out of or relating to any of the matters set forth in this
paragraph 6. You further represent that you will not be entitled to any personal
recovery in any action or proceeding that may be commenced on your behalf
arising out of the matters released hereby.

7. GENERAL PROVISIONS.

7.1 Severability. It is the desire and intent of the parties that the provisions
of this Agreement shall be enforced to the fullest extent permissible. In the
event that any one or more of the provisions of this Agreement shall be held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remainder of this Agreement shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.
Moreover, if any one or more of the provisions

 

9



--------------------------------------------------------------------------------

contained in this Agreement is held to be excessively broad as to duration,
scope, activity or subject, such provisions shall be construed by limiting and
reducing them so as to be enforceable to the maximum extent compatible with
applicable law.

7.2 No Admission. By entering into this Agreement, the parties do not admit to,
and expressly deny, any wrongdoing.

7.3 Return of Property. You agree to return to the Company, on or prior to
December 31, 2011, all files, records, documents, reports, computers and other
property of the Company in your possession or control, including, but not
limited to, any documents or other materials containing Confidential
Information, and you further agree that you will not keep, transfer or use any
copies or excerpts of the foregoing items. You may retain (i) the PDA, and the
mobile phone number associated with the PDA, provided to you by the Company, and
(ii) the laptop provided to you by the Company; provided that prior to
December 31, 2011, you permit the Company access to the PDA and laptop in order
to remove Company confidential information therefrom.

7.4 Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national or international courier
service (including Federal Express), and addressed to you at your last known
address on the books of the Company or, in the case of the Company, at the
Company’s principal place of business, attention of the General Counsel of the
Company, or to such other address as either party may specify by notice to the
other actually received.

7.5 Successors and Assigns. This Agreement is personal to you and, without the
prior written consent of the Company, shall not be assignable by you otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by your legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.

7.6 Governing Law; Captions; Amendment. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Florida, without
reference to principles of conflict of laws. The parties stipulate that
jurisdiction and venue will lie exclusively in Brevard County, Florida or the
United States District Court for the Middle District of Florida for any action
involving the validity, interpretation and enforcement of this Agreement, for
any claim for breach of this Agreement, and for damages or any other relief
sought under this Agreement. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified except by a written agreement executed by the parties hereto
or their respective successors and legal representatives.

7.7 Code Section 409A Compliance. The Company and you each hereby affirm that it
is their mutual view that the provision of payments and benefits described or
referenced herein are exempt from or in compliance with the requirements of
Section 409A of the Code and the Treasury regulations relating thereto (“Section
409A”) and that each party’s tax reporting shall be completed in a manner
consistent with such

 

10



--------------------------------------------------------------------------------

view. The Company and you each agree that upon the Retirement Date, you will
experience a “separation from service” for purposes of Section 409A. Any
payments that qualify for the “short-term deferral” exception or another
exception under Section 409A shall be paid under the applicable exception. For
purposes of the limitations on nonqualified deferred compensation under
Section 409A of the Code, each payment of compensation under this Agreement
shall be treated as a separate payment of compensation. Notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement during the six-month period immediately following the Retirement
Date separation from service shall instead be paid on the first business day
after the date that is six months following the Retirement Date (or death, if
earlier). Notwithstanding anything to the contrary in this Agreement, all
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A of the Code,
including, where applicable, the requirement that (x) the amount of expenses
eligible for reimbursement, or in kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in kind benefits to
be provided, in any other calendar year; (y) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (z) the right to reimbursement or
in kind benefits is not subject to liquidation or exchange for another benefit.
Neither the Company nor its affiliates shall be liable in any manner for any
federal, state or local income or excise taxes (including but not limited to any
taxes under Sections 409A of the Code), or penalties or interest with respect
thereto, as a result of the payment of any compensation or benefits hereunder or
the inclusion of any such compensation or benefits or the value thereof in your
income. You acknowledge and agree that the Company shall not be responsible for
any additional taxes or penalties resulting from the application of
Section 409A.

7.8 Withholding. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all amounts that
are required or authorized to be withheld, including, but not limited to,
federal, state, local and foreign taxes to be withheld by applicable laws or
regulations.

7.9 Preparation of Agreement. This Agreement will be interpreted in accordance
with the plain meaning of its terms and not strictly for or against any of the
parties hereto. Regardless of which party initially drafted this Agreement, it
will not be construed against any one party, and will be construed and enforced
as a mutually-prepared document.

7.10 Entire Agreement. This Agreement constitutes the entire agreement between
you and the Company with respect to the subjects addressed herein, and together
with the plans and award agreements for the awards described in Sections 4.1,
4.2, 4.3 and 4.5, supersede all prior agreements, understandings and
representations, written or oral, with respect to those subjects, including, but
not limited to the, Employment Agreement. Without limiting the generality of the
foregoing, you acknowledge that the Employment Agreement, the SPP and your
Executive Change in

 

11



--------------------------------------------------------------------------------

Control Severance Agreement with the Company shall be terminated upon the
effectiveness of this Agreement.

7.11 Legal Fees. The Company shall reimburse you for the legal fees, incurred by
you in connection with the negotiation and execution of this Agreement, up to a
maximum of $25,000. Such reimbursement shall be made by the Company within
twenty business days of your submission to the Company of an invoice or invoices
from counsel, which submission shall be made no later than December 1, 2011.

7.12 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and which together shall be deemed to be one and
the same instrument.

8. CONSULTATION WITH ATTORNEY; VOLUNTARY AGREEMENT. You understand and agree
that you have the right and have been given the opportunity to review this
Agreement and, specifically, the Release set forth in Section 6 above, with an
attorney of your choice. You also understand and agree that you are under no
obligation to consent to the Release. You acknowledge that you have read this
Agreement and the Release and understand their terms and that you enter into
this Agreement freely, voluntarily, and without coercion. You acknowledge that
you have been given at least twenty-one (21) days during which to review and
consider the provisions of this Agreement and, specifically, the Release set
forth in Section 6 above, although you may sign and return it sooner if you so
desire. You further acknowledge that you have been advised by the Company that
you have the right to revoke this Agreement for a period of seven (7) days after
signing it (the “Revocation Period”). You acknowledge and agree that, if you
wish to revoke this Agreement, you must do so in a writing, signed by you and
received by the Company no later than 5:00 p.m. Eastern Time on the seventh
(7th) day of the Revocation Period. If no such revocation occurs, the General
Release and this Agreement shall become effective on the eighth (8th) day
following your execution of this Agreement. You further acknowledge and agree
that, in the event that you revoke this Agreement, it shall have no force or
effect.

SIGNATURE PAGE FOLLOWS

 

12



--------------------------------------------------------------------------------

To indicate your understanding and acceptance of the terms set forth in this
Agreement, please sign and date this Agreement in the space provided below and
return it to me.

Sincerely,

HARRIS CORPORATION

 

By:  

/s/ Lewis Hay, III

      October 8, 2011         Date

Print Name:  

Lewis Hay, III

      ACCEPTED AND AGREED: Howard L. Lance      

/s/ Howard L. Lance

      October 8, 2011         Date

 

13



--------------------------------------------------------------------------------

EXHIBIT A

Vacation balance (as of September 23, 2011): $124,213*

Vested Options (as of September 23, 2011):

 

Grant Date

   Vested Shares
Subject to
Option      Per-Share
Exercise Price      Expiration Date  

8/28/2010

     59,467         42.87         8/28/2020   

8/28/2009

     182,667         35.04         8/28/2019   

8/23/2008

     183,918         48.96         8/23/2015   

8/27/2007

     161,721         55.78         8/27/2014   

8/26/2006

     163,835         41.46         8/26/2013   

8/27/2005

     84,975         35.19         8/27/2012   

Unvested Options (as of September 23, 2011):

 

Grant Date

   Unvested Shares
Subject to Option      Per-Share
Exercise Price      Expiration Date  

8/28/2010

     118,933         42.87         8/28/2020   

8/28/2009

     91,333         35.04         8/28/2019   

Performance Share Awards (as of September 23, 2011):

 

Cycle

   Cycle End Date      Maximum Shares
Available  

FY10-12

     6/29/2012         75,400   

FY11-13

     6/29/2013         49,800   

SERP account balance as of September 23, 2011: $5,051,725*

401(k) Plan balance as of September 23, 2011: $322,941*

 

* 

Actual amount payable will be adjusted for changes between the date hereof and
the payment date in accordance with the terms of the applicable program/plan.